I N      T H E         C O U R T         O F A P P E A L S O F                           T E N N E S S E E
                                                                          A T K N O X V I L L E
                                                                                                                                           FILED
                                                                                                                                              March 26, 1998

                                                                                                                                  Cecil Crowson, Jr.
J A M E S      E .     S W I G G E T T ,                                                      )           J O H N S O N C H A N C Appellate C ourt Clerk
                                                                                                                                  E R Y
                                                                                              )           C . A . N O . 0 3 A 0 1 - 9 7 0 9 - C H - 0 0 4 3 0
P. l a i n t i f f - A p p e l l a n t                               )
                                                                                              )
                                                                                              )
                                                                                              )
                                                                                              )
                                                                                              )
v s .                                                                                         )           H O N . G . R I C H A R D                  J O H N S O N
                                                                                              )           C H A N C E L L O R
                                                                                              )
                                                                                              )
                                                                                              )
                                                                                              )
                                                                                              )
C A R L R . O G L E , J R . ,                     a n d                                       )           A F F I R M E D        A N D     R E M A N D E D
J . M I C H A E L K E R R ,                                                                   )
                                                                                              )
                          D e f e n d a n t s - A p p e l l e e s                             )




J A M E S      E .     S W I G G E T T ,          A p p e l l a n t ,                     P r o     s e .


C A R L      R .     O G L E ,    J R . ,         a n d      J .      M I C H A E L                 K E R R ,            A p p e l l e e s ,         P r o     s e .


                                                                      O         P         I   N     I       O       N



                                                                                                                                                         M c M u r r a y ,     J .



             T h i s      a c t i o n       o r i g i n a t e d                     a s       a n         a c t i o n         f o r      l e g a l       m a l p r a c t i c e .

T h e       a p p e l l a n t ,         w h o       i s      a n          i n m a t e               i n         a       D e p a r t m e n t      o f         C o r r e c t i o n s

f a c i l i t y ,         a l l e g e s         t h a t      h e      f i l e d               a     c i v i l            r i g h t s     a c t i o n ,         p r o   s e ,   i n

t h e     F e d e r a l      D i s t r i c t         C o u r t            a t        G r e e n v i l l e                 a g a i n s t      c e r t a i n        o f f i c i a l s
o f     H a w k i n s            C o u n t y .                H e      f u r t h e r                 a v e r s                t h a t             a f t e r               f i l i n g             t h e       a c t i o n ,

h e     c o n t r a c t e d                 w i t h          t h e       d e f e n d a n t ,                           O g l e ,                 t o         r e p r e s e n t                   h i m .             U n d e r

t h e        t e r m s             o f          t h e         a g r e e m e n t ,                        O g l e                a c c e p t e d                       e m p l o y m e n t                     b y        t h e

p l a i n t i f f            w h e r e b y                 i t        w a s              a g r e e d             t h a t                  O g l e            w o u l d              r e c e i v e              a       n o n -

r e f u n d a b l e                f e e         o f        $ 7 , 5 0 0 . 0 0                    a n d           $ 2 , 5 0 0 . 0 0                       f o r             i n v e s t i g a t i o n                     a n d

p r e p a r a t i o n                o f          d e p o s i t i o n s ,                        a n d           t h a t                  a n y         u n u s e d                 p o r t i o n              o f       t h e

$ 2 , 5 0 0 . 0 0            w o u l d              b e      r e f u n d e d .                       T h e             a p p e l l a n t                       f u r t h e r                c h a r g e s              t h a t

O g l e         f a i l e d          t o          d o       a n y       i n v e s t i g a t i v e                                   w o r k            o r          p r e p a r e                 a n y       d e p o s i -

t i o n s .                H e       a s s e r t s                 t h a t          O g l e ,             t h e r e b y ,                        b r e a c h e d                h i s             c o n t r a c t          o f

e m p l o y m e n t              a n d          r e f u s e d           t o             r e f u n d             m o n i e s                  o w e d           t o         t h e        p l a i n t i f f .



             T h e         p l a i n t i f f                  f u r t h e r                 c l a i m s                 i n              h i s         c o m p l a i n t                    t h a t          " i n       t h e

e v e n t        t h e      s u i t             w a s       d i s m i s s e d                    t h e         f u l l              a m o u n t               o f         $ 2 , 5 0 0 . 0 0                 w o u l d      b e

r e f u n d e d . "                H e f u r t h e r c h a r g e s t h a t t h e " d e f e n d a n t s / e m b e z z l e m e n t o f

p l a i n t i f f ' s                f u n d s             . . .       w a s             t h e       p r i m a r y                        f a c t o r               i n      t h e          d i s m i s s a l              o f

p l a i n t i f f ' s                    l a w s u i t . "                    H e           s e e k s              a           m o n e y                 j u d g m e n t                    a n d           p u n i t i v e

d a m a g e s            a g a i n s t             t h e         d e f e n d a n t s .



             T h e        d e f e n d a n t s                 f i l e d             a      m o t i o n            t o           d i s m i s s                 p u r s u a n t                    t o      b o t h      R u l e

1 2     a n d      R u l e          5 6 ,         T e n n e s s e e                     R u l e s         o f          C i v i l                 P r o c e d u r e .                       I n         s u p p o r t       o f

t h e i r        m o t i o n ,              t h e         a f f i d a v i t                  o f         C a r l              R .          O g l e ,           J r . ,          w a s             f i l e d .            T h e

a f f i d a v i t            i s          r a t h e r            l e n g t h y               a n d         i s          a t t a c h e d                      h e r e t o             a s          a n       a p p e n d i x

t o     t h i s          o p i n i o n .                  T h e       p l a i n t i f f                    f i l e d                 a       r e s p o n s e                  t o       t h e             m o t i o n      t o

d i s m i s s , h o w e v e r , h e f a i l e d t o p r e s e n t a n y c o u n t e r v a i l i n g e v i d e n c e ,

b y       a f f i d a v i t               o r       o t h e r w i s e .                          T h e          c o u r t                 c o n s i d e r e d                   t h e             d e f e n d a n t s '



                                                                                                           2
m o t i o n         a s      a      m o t i o n               f o r         s u m m a r y         j u d g m e n t            a n d      s u s t a i n e d                t h e         m o t i o n         o n

t h e      g r o u n d s                t h a t           t h e       p l a i n t i f f              f a i l e d         t o         c o u n t e r            O g l e ' s              a f f i d a v i t

a s       t o       t h e           s t a n d a r d                   o f        r e q u i s i t e                 c a r e       c i t i n g                K r u g           v .           A m b r o s e ,

W i l s o n ,             G r i m m              &        D u r a n d ,           8 4 5           F . S u p p          5 2 2 ,         a f f i r m e d                1 6           F . 3 d          1 2 2 0 ,

c e r t i o r a r i               d e n i e d                1 1 4     S . C t .        2 1 0 3 ,            1 2 8     L . E d . 2 d            6 6 4 .            T h e          t r i a l          c o u r t

a l s o         f o u n d         t h a t            w i t h         r e s p e c t          t o      t h e         c l a i m     f o r         t h e         r e t u r n             o f      m o n i e s ,

t h e     m o n i e s             w e r e            n o t        t e n d e r e d          t o       t h e         d e f e n d a n t           b y         t h e      p l a i n t i f f ,                b u t

h i s       s i s t e r ,                P a t            L o w e ,          w i t h        w h o m          d e f e n d a n t                c o r r e s p o n d e d                       d i r e c t l y

c o n c e r n i n g                 t h e             p o t e n t i a l                r e t u r n             o f       t h o s e             m o n i e s              n o t              u s e d       f o r

e x p e n s e s .                 H e       f u r t h e r              f o u n d          t h a t          P a t      L o w e        w a s       a         n e c e s s a r y                p a r t y      t o

t h i s         a c t i o n              a n d            a l s o       f o u n d         t h a t            t h e      f a i l u r e                t o      j o i n         a        n e c e s s a r y

p a r t y          c o n s t i t u t e d                          g r o u n d s           f o r            d i s m i s s a l                 p u r s u a n t                t o            R u l e       1 9 ,

T e n n e s s e e                R u l e s            o f       C i v i l         P r o c e d u r e .



                T h e       a p p e l l a n t                   f r a m e s         h i s          i s s u e s         f o r         o u r      r e v i e w             a s         f o l l o w s :



                          W h           e t h e r               t h e      C h a n c e r y      C o u r t    i n  g r a n t i n g     s u m m a r y
                j u d g m e n           t i m p r              o p e r l y d e c i d e d a p p e l l a n t ' s i s s u e o f t h e
                d e f e n d a           n t ' s   f              a i l u r e      t o      c o m p l y    w i t h   t h e     c o n t r a c t u a l
                a g r e e m e           n t f o r                 a t t o r n e y s e r v i c e s .

                                 P o i n t            I

                                 T h e C h a n c e r y C o u r t s h o u l d n o t h a v e g r a n t e d s u m m a r y
                                 j u d g m e n t b e c a u s e t h e f a c t u a l d i s p u t e s w e r e i g n o r e d .

                                 P o i n t            I I

                                 T h e C h a n c e r y C o u r t s h o u l d                                         n o t h a v e g r a n t e d s u m m a r y
                                 j u d g m e n t     o n  a p p e l l a n t ' s                                      f a i l u r e t o    c o u n t e r  t h e
                                 d e f e n d a n t ' s a f f i d a v i t .

                                 P o i n t            I I I



                                                                                                       3
                                       T h e C h a n c e r y C o u r t s h o u l d                           n o t h a v e g r a n t e d s u m m a r y
                                       j u d g m e n t f o r    f a i l u r e o f                             t h e a p p e l l a n t t o a m e n d
                                       [ s i c ] a t h i r d p a r t y .



                R u l e                5 6 ,    T e n n e s s e e      R u l e s           o f           C i v i l        P r o c e d u r e ,           ( a t              a l l                  t i m e s
                                                                                                                                                                                                           1
m a t e r i a l                      h e r e t o )   p r o v i d e d     i n       p e r t i n e n t                    p a r t    p r o v i d e s            a s            f o l l o w s :



                                                                               *                  *          *

                                        5 6 . 0 2 . F o r D e f e n d i n g                P a          r t y . —        A p a r t y            a g a i n s t w                       h o m
                a             c l     a i m , c o u n t e r c l a i m , o r                   c       r o s s - c l a i m i s a               s s e r t e d o                     r       a
                d       e    c l     a r a t o r y j u d g m e n t i s s                    o u          g h t m a y , a t a n               y t i m e , m                            o v e
                w       i    t h          o r w i t h o u t s u p p o r t i                n g              a f f i d a v i t s f o            r a s u m m                            a r y
                j       u    d g     m e n t i n t h e p a r t y ' s                      f a          v o r a s t o a l l                       o r a n y p                          a r t
                t       h    e r     e o f .

                                         5 6 . 0 3 . M o t i o n a n d P r o c e e d i n g s t h e r e o n . — T h e m o                                                     t i o           n
                s       h    a   l   l b e s e r v e d a t l e a s t t h i r t y ( 3 0 ) d a y s b e f o r e t h e                                                           t i m           e
                f       i    x   e   d f o r t h e h e a r i n g .               T h e a d v e r s e p a r t y p r i o r t o                                                   t h           e
                d       a    y         o f       h e a r i n g  m a y     s e r v e     o p p o s i n g  a f f i d a v i t s .                                                 T h           e
                j       u    d   g   m e n t        s o u g h t  s h a l l      b e    r e n d e r e d  f o r t h w i t h      i f                                             t h           e
                p       l    e   a   d i n g s , d e p o s i t i o n s , a n s w e r s t o i n t e r r o g a t o r i e s ,                                                     a n           d
                a       d    m   i   s s i o n s o n f i l e , t o g e t h e r w i t h t h e a f f i d a v i t s , i f                                                       a n y           ,
                s       h    o   w        t h a t t h e r e i s n o g e n u i n e i s s u e a s t o a n y m a t e                                                            r i a           l
                f       a    c   t      a n d t h a t t h e m o v i n g p a r t y i s e n t i t l e d t o j u d g m e n                                                       t a            s
                a            m   a   t t e r o f l a w .           . . . .

                                                                          *                       *               *

                                          5 6 . 0 5 .     F o r m o f A f f i d a v i t s — F u r t h e r T e s t                                             i m       o n       y           —
                    D    e   f   e     n s e R e q u i r e d . — S u p p o r t i n g a n d o p p o s i n g a f f                                               i d       a v          i t s
                    s    h   a   l     l b e m a d e o n p e r s o n a l k n o w l e d g e , s h a l l s e t f o r                                                t h       s         u c h
                    f    a   c   t     s a s w o u l d b e a d m i s s i b l e i n e v i d e n c e , a n d s h a                                                l l         s         h o w
                    a    f   f   i     r m a t i v e l y t h a t t h e a f f i a n t i s c o m p e t e n t t o t e s                                              t i     f y             t o
                    t    h   e       m a t t e r s s t a t e d t h e r e i n . S w o r n o r c e r t i f i e d c o                                                p i     e s             o f
                    a    l   l         p a p e r s o r p a r t s t h e r e o f r e f e r r e d t o i n a n a f                                                 f i       d a          v i t
                    s    h   a   l     l b e a t t a c h e d t h e r e t o o r s e r v e d t h e r e w i t h . T h                                                e      c o          u r t
                    m    a   y          p e r m i t a f f i d a v i t s t o b e s u p p l e m e n t e d o r o p p                                             o s       e d               b y
                    d    e   p   o     s i t i o n s ,     a n s w e r s t o    i n t e r r o g a t o r i e s , o r                                            f u       r t          h e r
                    a    f   f   i     d a v i t s .     W h e n a m o t i o n f o r s u m m a r y j u d g m e n t                                              i s           m         a d e
                    a    n   d        s u p p o r t e d b y t h i s r u l e , a n a d v e r s e p a r t y m a y n                                                 o t        r         e s t
                    u    p   o   n         t h e m e r e a l l e g a t i o n s o r d e n i a l s o f t h e                                                       a d     v e          r s e


                1
                        R u l e 5 6 w a s a m e n d e d s u b s e q u e n t         t o       t h e       f i l i n g     a n d   r e s o l u t i o n   o f         t h e             m o t i o n      f o r
s u m m a r y             j u d g m e n t i n t h i s c a s e .

                                                                                                  4
          p    a    r t y           ' s p l e a d i n g s , b u t h i s o r h e r r e s p o                                     n s e , b y a           f f    i d a v    i t       s
          o    r       a s             o t h e r w i s e p r o v i d e d i n t h i s r u l                                     e , m u s t           s e      t     f o    r t          h
          s    p    e c i           f i c f a c t s s h o w i n g t h a t t h e r e i s a                                         g e n u i n e         i s     s u e     f o       r
          t    r    i a l           .      I f t h e a d v e r s e p a r t y d o e s n o t                                          r e s p o n d     ,        s u m m    a r       y
          j    u    d g m           e n t , i f a p p r o p r i a t e , s h a l l b e e n                                        t e r e d a g       a i      n s t       t h       e
          a    d    v e r           s e p a r t y .      . . . ( E m p h a s i s a d d e d ) .

                                  5 6 . 0 6              .        W h e n A f f i d a v i t s A r e U n a v                a i l a b l e . — S h o u l d                       i    t
          a    p    p e         a r f r o        m              t h e a f f i d a v i t s o f a p a r t y                     o p p o s i n g t h e m o t                 i    o    n
          t    h    a t            s u c h                   p a r t y c a n n o t f o r r e a s o n s                           s t a t e d p r e s e n t                     b    y
          a    f    f i         d a v i t            f        a c t s e s s e n t i a l t o j u s t i f y                    t h e o p p o s i t i o n ,                  t    h    e
          c    o    u r         t m a y                      r e f u s e t h e a p p l i c a t i o n f                     o r j u d g m e n t o r                        m    a    y
          o    r    d e         r a c o                  n     t i n u a n c e t o p e r m i t a f f i d a                  v i t s t o b e o b t a i                     n    e    d
          o    r      d         e p o s i t              i     o n s t a k e n o r d i s c o v e r y t o                        b e h a d o r m a y m                     a    k    e
          s    u    c h           o t h e r                    o r d e r a s i s j u s t .



                                    O u r       s t a n d a r d               o f         r e v i e w       i n   c o n s i d e r i n g       t h e           p r o p r i e t y             o f

s u m m a r y           j u d g m e n t                        i s   w e l l - s e t t l e d :



                                       T h e s t a n d a r d s g o v e r n i n g a n a p p e l l a t e c o u r t ' s r e v                                                i     e    w
          o    f            a              t r i a l   c o u r t ' s     a c t i o n     o n a      m o t i o n  f o r   s u m m                                          a     r    y
          j    u    d   g       m      e n t a r e w e l l s e t t l e d . S i n c e o u r i n q u i r y i n v o l                                                        v     e    s
           p    u   r   e       l       y a q u e s t i o n o f l a w , n o p r e s u m p t i o n o f c o r r e c t n                                                     e     s    s
           a    t   t   a       c       h e s t o t h e t r i a l c o u r t ' s j u d g m e n t , a n d o u r t a s k                                                           i    s
           c    o   n   f       i       n e d t o r e v i e w i n g t h e r e c o r d t o d e t e r m i n e w h e t h e r                                                  t    h    e
           r    e   q   u       i       r e m e n t s o f T e n n . R . C i v . P . 5 6 h a v e b e e n m e t . C o w                                                      d    e    n
          v    .        S o          v r a n B a n k / C e n t r a l S o u t h , 8 1 6 S . W . 2 d 7 4 1 , 7 4 4 ( T e                                                    n    n    .
          1    9    9     1 )          . T e n n . R . C i v . P . 5 6 . 0 3 p r o v i d e s t h a t s u m m                                                              a    r    y
          j    u    d     g m          e n t i s o n l y a p p r o p r i a t e w h e r e : ( 1 ) t h e r e i s                                                                 n    o
          g    e    n     u i          n e i s s u e w i t h r e g a r d t o t h e m a t e r i a l f a c t s r e l e v                                                    a    n    t
          t    o         t h          e c l a i m o r d e f e n s e c o n t a i n e d i n t h e m o t i o n , B y r d                                                          v    .
          H    a    l     l         [ v . H a l l ] , 8 4 7 S . W . 2 d 2 0 8 , 2 1 0 ( T e n n . 1 9 9 3 ) ; a n d                                                       (    2    )
          t    h    e       m          o v i n g p a r t y i s e n t i t l e d t o a j u d g m e n t a s m a t t e r                                                           o    f
          l    a    w                o n        t h e   u n d i s p u t e d      f a c t s .   A n d e r s o n  v .    S t a n d                                          a    r    d
          R    e    g   i s            t e r C o . , 8 5 7 S . W . 2 d 5 5 5 , 5 5 9 ( T e n n . 1 9 9 3 ) .                                                              T    h    e
          m    o    v   i n            g p a r t y h a s t h e b u r d e n o f p r o v i n g t h a t i t s m o t                                                          i    o    n
          s    a    t   i s            f i e s t h e s e r e q u i r e m e n t s . D o w n e n v . A l l s t a t e I                                                      n    s    .
          C    o    .   ,              8 1 1 S . W . 2 d 5 2 3 , 5 2 4 ( T e n n . 1 9 9 1 ) .

                                    T h    e     s t a n d a r        d s         g o    v e  r n   i n g t h e       a s s e s s m   e n t o f          e    v i   d e n      c    e
          i    n         t h         e        s u m m a r y            j u     d g m      e n   t     c o n t e x t      a r e a l     s o w e       l l        e   s t a      b    -
          l    i    s   h e         d .        C o u r t s m          u s     t v        i e  w     t h e e v i d     e n c e i n         t h e l     i g     h t     m o      s    t
          f    a    v   o r         a b     l e t o t h e                 n   o n m      o v  i n   g p a r t y       a n d m u s     t a l s o          d    r a   w a        l    l
          r    e    a   s o         n a     b l e i n f e r             e n     c e s        i n       t h e n o n     m o v i n g       p a r t y   ' s        f   a v o      r    .
          B    y    r   d ,            8   4 7 S . W . 2 d              a t        2 1   0 - 1 1     . C o u r t s      s h o u l d     g r a n t      a      s u   m m a      r    y


                                                                                                        5
            j u d g m e n t o n l y w h e n b o t h t h e f a c t s a n d t h e c o n c l u s i o n s                                                                                                         t o
            b e d r a w n f r o m t h e f a c t s p e r m i t a r e a s o n a b l e p e r s o n                                                                                                               t o
            r e a c h o n l y o n e c o n c l u s i o n . I d .


C a r v e l l               v .                B o t t o m s ,              9 0 0        S . W . 2 d            2 3            ( T e n n .            1 9 9 5 ) .


                                      R         u l e 5 6 . 0 5 p r o v i d e s t h a t t h e n o n m o                                                     v i n g p a r t y                  c a     n    n o t
            s    i     m    p     l   y             r e l y     u p o n     h i s  p l e a d i n g s   b u t                                                       m u s t   s e t                f    o    r t h
            s    p     e     c    i   f         i c f a c t s s h o w i n g t h a t t h e r e i s a                                                             g e n u i n e i s              s u     e      o f
            m    a     t     e    r   i         a l f a c t f o r t r i a l . " I f h e d o e s                                                                   n o t s o r e                s p     o    n d ,
            s    u     m     m    a   r         y j u d g m e n t . . . s h a l l b e e n t e r                                                                e d a g a i n s t                  h    i    m . "
            R    u     l     e            5      6 . 0 5 . I f t h e m o t i o n i s d e n i e d ,                                                            t h e m o v i n g                   p    a    r t y
            "    h     a     s      s          i m p l y l o s t a p r e l i m i n a r y s k i r m i s h                                                         a n d m u s t p               r o     c    e e d
            t    o         t     r i           a l . "      W i l l i a m s o n [ C t y . B r o a d c a s t i                                                n g v . W . C t                    y .         B d .
            o    f          E     d .           , 5 4 9 S . W . 2 d 3 7 1 T e n n . 1 9 7 7 ) ] a t                                                             3 7 2 .

B y r d     v .             H a l l ,                     8 4 7      S . W . 2 d           2 0 8        ( T e n n .                   1 9 9 3 ) .



            I n            t h i s                   c a s e ,       t h e          p l a i n t i f f                h a s            f a i l e d          t o     r e s p o n d             b y       a f f i d a v i t

o r   o t h e r w i s e                               p r o d u c e           c o m p e t e n t                 e v i d e n c e                     t o     d e m o n s t r a t e                  t h a t          t h e r e

i s   a         g e n u i n e                         i s s u e         o f         a     m a t e r i a l                     f a c t .              F u r t h e r ,             h e       d i d            n o t     t a k e

a d v a n t a g e                             o f         R u l e       5 6 . 0 6               a n d          f i l e                a n       a f f i d a v i t                  t h a t            h e       c a n n o t

p r e s e n t                    f a c t s                  e s s e n t i a l               t o         j u s t i f y                       t h e         o p p o s i t i o n                f o r            r e a s o n s

s t a t e d            i n            t h e               a f f i d a v i t .



            W h i l e                          i t        i s       t h e       p o l i c y             o f              t h i s            c o u r t        t o         c o n s t r u e               p l e a d i n g ,

e t c . ,        a s             f a v o r a b l y                    a s      p o s s i b l e                t o         a     n o n - l a w y e r ,                    p r o     s e       l i t i g a n t ,            w e

c a n n o t            c o m p l e t e l y                           i g n o r e           p r e v a i l i n g                        l a w .



            T h e                r e c o r d                    r e f l e c t s           t h a t       t h e             m o t i o n               f o r s u m m a r y j u d g m e n t                             d a t e d

M a r c h        1 5 ,                1 9 9 6              w a s      f i l e d           o n       M a r c h                 1 8 ,         1 9 9 6 .            T h e      m o t i o n            c o n t a i n s          a

c e r t i f i c a t e                               o f     s e r v i c e               s h o w i n g               t h a t            t h e         m o t i o n           w a s         s e r v e d            o n     t h e



                                                                                                                     6
p l a i n t i f f              b y       m a i l .                      T h e       c e r t i f i c a t e                          i s       d a t e d         M a r c h                   1 5 ,          1 9 9 6 .            O n

A p r i l       1 5 ,          1 9 9 6 ,              t h e             p l a i n t i f f                     f i l e d            a       p l e a d i n g                s t y l e d                  " M o t i o n           t o

S t r i k e         t h e            D e f e n d a n t ' s                       M o t i o n                 t o          D i s m i s s . "                  T h e             p l e a d i n g                 w a s       n o t

f i l e d       u n d e r             o a t h         a n d ,              t h e r e f o r e ,                          c a n n o t         b e      t r e a t e d                   a s         a n      a f f i d a v i t

i n       o p p o s i t i o n                   t o           t h e              d e f e n d a n t s '                           m o t i o n           f o r             s u m m a r y                    j u d g m e n t .

F u r t h e r         p l e a d i n g s                   w e r e                s u b s e q u e n t l y                          f i l e d          b u t         a r e             n o t         m a t e r i a l             t o

t h e      i s s u e s            p r e s e n t e d                      o n       t h i s             a p p e a l .



             O n        J u l y           2 2 ,           1 9 9 6 ,                 t h e              d e f e n d a n t s                     f i l e d             a          n o t i c e                t h a t         t h e

m o t i o n         f o r            s u m m a r y              j u d g m e n t                       w o u l d             b e          h e a r d       o n         S e p t e m b e r                      3 ,        1 9 9 6 .

T h e      n o t i c e            c o n t a i n s                   a      c e r t i f i c a t e                          o f      s e r v i c e             t h a t            a      t r u e            a n d        e x a c t

c o p y       h a d       b e e n          s e r v e d                    o n       t h e             p l a i n t i f f                    " b y      d e p o s i t i n g                          s a m e         i n     t h e

U n i t e d         S t a t e s            M a i l ,                    t h i s       1 8 t h                d a y          o f          J u l y ,       1 9 9 6 . "                       O n         A u g u s t         1 3 ,

1 9 9 6 ,       t h e        p l a i n t i f f                      f i l e d             a n         u n s w o r n                p l e a d i n g             s t y l e d                   " R e b u t t a l             a n d

R e s p o n s e          t o          M o t i o n             t o         D i s m i s s . "                         O n         S e p t e m b e r            6 ,         1 9 9 6 ,               a n       o r d e r       w a s

e n t e r e d           s u s t a i n i n g                    t h e             m o t i o n             f o r             s u m m a r y             j u d g m e n t .



              O n     S e p t e m b e r                  3 0 ,             1 9 9 6 ,            t h e              p l a i n t i f f               f i l e d             a n         u n s w o r n                " M o t i o n

t o       A l t e r         o r         A m e n d             J u d g m e n t . "                              P l a i n t i f f                   f i l e d             w i t h              t h e         m o t i o n          a

l e t t e r         f r o m            M r .          O g l e             t o       M s .             P a t             L o w e ,          a c k n o w l e d g i n g                          r e c e i p t              o f     a

c a s h i e r ' s            c h e c k           i n          t h e            a m o u n t             o f         $ 1 0 , 0 0 0 . 0 0 .                     T h e             l e t t e r               s t a t e d       " O f

t h i s      a m o u n t ,              $ 7 , 5 0 0 . 0 0                       w i l l         b e      m y            r e t a i n e r            a n d       i t         i s         n o n r e f u n d a b l e .

T h e       a m o u n t           o f      $ 2 , 5 0 0 . 0 0                        w i l l             b e             p u t      i n       a n      a c c o u n t                   t o          b e       u s e d       f o r

e x p e n s e s             i n          p r e p a r a t i o n                            f o r              t h e              c a s e .          . . . "                     A n           a f f i d a v i t                 o f




                                                                                                                    7
P a t r i c i a           S .       L o w e         w a s        a l s o          f i l e d            w h i c h            s t a t e d ,          a m o n g            o t h e r       t h i n g s ,

t h e   f o l l o w i n g :



                                                                                  *                    *                    *

                            2 . I d o n o t p e r s o n a l l y h a v e a n y k n o w l e d g e o f t h e l a w
            a n d         d o n o t a n d h a v e n o t b e e n a p a r t y t o t h i s l a w s u i t .

                       3 . T h e m o n e y t                              h a t   w a s s e n t t                      o   M r . O g l e t o r e t a i n h i m
            f o r     t h i s   c a s e   w a                            s     a     g i f t   t o                       m y     b r o t h e r ( J a m e s E .
            S w i g g e t t ) a n d a n y                                  m o n i e s d u e f o                        r r e f u n d o r s e t t l e m e n t
            s h o u l d b e d i r e c t e d                                 t o J a m e s E . S                        w i g g e t t .

                      4 . I d o n o t w i s h t o                                                       b e c o n t a c t e d b y M r . O g l e s '
            o f f i c e i n r e f e r e n c e t o t h i s                                              c a s e o r f o r a n y o t h e r r e a s o n .



            O n       M a y          1 2 ,         1 9 9 7 ,             t h e        c o u r t             e n t e r e d          a n          o r d e r          o v e r r u l i n g                t h e

m o t i o n         t o         a l t e r          o r       a m e n d            t h e         j u d g m e n t ,                s t a t i n g                t h a t      t h e r e          i s       n o

b a s i s     i n         l a w      o r      f a c t            f o r       t h e         r e l i e f              r e q u e s t e d .                 W e      c o n c u r          w i t h         t h e

r e s u l t         r e a c h e d            b y         t h e      t r i a l             c o u r t .



            I n       s u m         a n d          s u b s t a n c e ,                 t h e          a f f i d a v i t             o f         t h e         d e f e n d a n t ,             O g l e ,

s t a n d i n g           u n r e b u t t e d ,                  c o n s t i t u t e s                     g r o u n d s         f o r      a      s u m m a r y            j u d g m e n t             a s

a   m a t t e r           o f      l a w .          N o      c o u n t e r v a i l i n g                       e v i d e n c e            o r       a n y         r e a s o n         h a s         b e e n

a d v a n c e d             b y       t h e          p l a i n t i f f                    w h i c h           w o u l d            p r e v e n t                t h e       e n t r y           o f       a

s u m m a r y             j u d g m e n t                a g a i n s t                h i m .                 A s s u m i n g             t h a t               t h e       p l a i n t i f f ' s

s i s t e r ,         P a t r i c i a                S .         L o w e ,            w a s       n o t         a          n e c e s s a r y            p a r t y ,           t h e       r e s u l t

w o u l d     b e         t h e      s a m e .              T h e r e f o r e ,                 w e        c o n c u r          w i t h     t h e         r e s u l t         r e a c h e d             b y

t h e   t r i a l               c o u r t .




                                                                                                      8
            T h e         a p p e l l a n t        h a s         f i l e d       m o t i o n s           i n       t h i s        c o u r t         a s k i n g      t h a t   w e

c o n s i d e r           p o s t - j u d g m e n t              f a c t s .           W e      h a v e        r e v i e w e d              t h e     p o s t - j u d g m e n t

f a c t s     w h i c h        t h e      p l a i n t i f f          h a s       p r o p o s e d           f o r      o u r        c o n s i d e r a t i o n .             E v e n

i f   w e     w e r e        t o    c o n s e n t          t o      c o n s i d e r            t h e      p o s t - j u d g m e n t                 f a c t s ,      n o t h i n g

i s   p r e s e n t e d            w h i c h       w o u l d         a l t e r         t h e         o p i n i o n          i n      t h i s        c a s e .        A c c o r d -

i n g l y     w e         d e c l i n e      t o     f o r m a l l y             c o n s i d e r           t h e       p o s t - j u d g m e n t                 f a c t s .



            W e      a f f i r m          t h e      j u d g m e n t             o f         t h e      t r i a l           c o u r t .              C o s t s      o f    t h i s

a p p e a l       a r e      a s s e s s e d       a g a i n s t             t h e     a p p e l l a n t            a n d         t h i s      c a s e     i s     r e m a n d e d

t o   t h e       t r i a l        c o u r t .




                                                                                       _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                       D o n T . M c M u r r a y , J u d g e


C O N C U R :

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H o u s t o n M . G o d d a r d , P r e s i d i n g J u d g e


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J u d g e




                                                                                         9
                                                                                                      A P P E N D I X


                     I N       T H E            C H A N C E R Y                   C O U R T            F O R             J O H N S O N                C O U N T Y ,                  T E N N E S S E E

J A M E S      E .          S W I G G E T T ,

                                    P l a i n t i f f ,


v .                                                                                                                          N o .                4 7 0 2

C A R L R . O G L E , J R . ,
a n d J . M I C H A E L K E R R ,

                                    D e f e n d a n t s .

                                                               A F F I D A V I T                 O F      C A R L                R .          O G L E ,             J R .

             C o m e s               n o w          t h e              A f f i a n t ,                 C a r l             R .          O g l e ,              J r . ,              a n d           a f t e r         h a v i n g
f i r s t      b e e n              d u l y              s w o r n          a c c o r d i n g                       t o      l a w ,                m a k e s          t h e              f o l l o w i n g                 o a t h :
             1 .               I ,           C a r l              R .           O g l e ,              J r . ,              a m          a           c i t i z e n                   a n d           r e s i d e n t              o f
J e f f e r s o n               C o u n t y ,                     T e n n e s s e e .                          I          h a v e                 p e r s o n a l                   k n o w l e d g e                 o f       t h e
i n f o r m a t i o n                     c o n t a i n e d                     h e r e i n .                  I          o b t a i n e d                    m y       l a w              d e g r e e           f r o m         t h e
U n i v e r s i t y                 o f         T e n n e s s e e                     S c h o o l          o f            L a w         i n          1 9 7 5 ,          a n d              w a s       a d m i t t e d            t o
t h e       T e n n e s s e e                       B a r              t h a t              s a m e        y e a r .                          I        h a v e              b e e n                l i c e n s e d              a n d
p r a c t i c i n g                  l a w               i n        J e f f e r s o n                    C o u n t y ,                       T e n n e s s e e                       f o r           o v e r          t w e n t y
y e a r s .           I       a m         i n       t h e          g e n e r a l                p r a c t i c e                   o f         l a w         w i t h             a    c o n c e n t r a t i o n                    i n
c i v i l          a n d       c r i m i n a l                     l i t i g a t i o n .                             I      a m         l i c e n s e d                     t o           p r a c t i c e             i n       a l l
c o u r t s           o f           T e n n e s s e e ,                         t h e          U n i t e d                 S t a t e s                     D i s t r i c t                   C o u r t           f o r          t h e
E a s t e r n             D i s t r i c t ,                     t h e      U n i t e d                S t a t e s                C o u r t             o f          A p p e a l s              f o r          t h e         S i x t h
C i r c u i t ,             a n d          t h e           U n i t e d                S t a t e s           S u p r e m e                         C o u r t .               I        a m       f a m i l i a r                w i t h
t h e       s t a n d a r d s                        o f               c a r e ,               c o n d u c t ,                     a n d               c o m p e t e n c y                          r e q u i r e d               o f
a t t o r n e y s             i n          T e n n e s s e e                     a n d         t h e      U n i t e d                   S t a t e s                 F e d e r a l              C o u r t          s y s t e m .
             2 .               M r .            J a m e s              S w i g g e t t                c o r r e s p o n d e d                          w i t h          m e          s e v e r a l              t i m e s         i n
l a t e      1 9 9 2 ,              b e g i n n i n g                     o n         o r       a b o u t                S e p t e m b e r                    2 ,      1 9 9 2 .                    M r .       S w i g g e t t
w a s       s e e k i n g                    a n               a t t o r n e y                 t o        r e p r e s e n t                            h i m           i n            a            c i v i l          r i g h t s
c o m p l a i n t             t h a t              h e         h a d      f i l e d             i n      t h e            U n i t e d                S t a t e s                D i s t r i c t               C o u r t         f o r
t h e       E a s t e r n                  D i s t r i c t                      o f         T e n n e s s e e                     a g a i n s t                     o f f i c i a l s                   o f       H a w k i n s
C o u n t y           a n d           G r e e n e                  C o u n t y ,                 T e n n e s s e e .                                 O n           N o v e m b e r                   1 7 ,       1 9 9 2 ,          I


                                                                                                                   1 0
i n f o r m e d                     M r .              S w i g g e t t                        t h a t                   I           d i d          n o t              h a v e           e n o u g h                    i n f o r m a t i o n                             o n
w h i c h              t o          m a k e                  a       d e c i s i o n                         a s              t o           w h e t h e r                     o r       n o t             I         c o u l d                     r e p r e s e n t
h i m .              H e            p r o v i d e d                        m e          w i t h              t h e                  c o m p l a i n t                     a n d            s o m e              o t h e r                   d o c u m e n t s ,
a n d      I         i n f o r m e d                             h i m          b y          l e t t e r                      o f          J a n u a r y                  8 ,          1 9 9 3 ,                t h a t                I          c o u l d            n o t
s e e          m y           w a y              c l e a r                  t o          b e           i n v o l v e d                             i n           h i s           l a w s u i t                       b e c a u s e                        o f         t i m e
r e s t r a i n t s .                                   I          f u r t h e r                      i n f o r m e d                              h i m              t h a t              s h o u l d                 h e                 b e           a b l e         t o
o b t a i n              a         c o n t i n u a n c e                               o f         h i s               t r i a l                 d a t e ,              a n d          w a n t e d                   m e         t o              r e p r e s e n t
h i m ,          t h a t                  I       w o u l d                     r e q u i r e                      a          s i z a b l e                     r e t a i n e r .                              M r .             S w i g g e t t                       w a s
p e r s i s t e n t                             i n              w a n t i n g                     m e                 t o              r e p r e s e n t                       h i m ,              a n d                 p e r s u a d e d                           h i s
s i s t e r ,                 P a t             L o w e ,                 t o         p a y          o u r                  f e e          o f      $ 7 , 5 0 0 . 0 0 ,                           a n d         a      f u r t h e r                           a m o u n t
o f     $ 2 , 5 0 0 . 0 0                             t o           b e          u s e d             f o r                   e x p e n s e s                     i n          p r e p a r a t i o n                              o f             t h e           c a s e .
I     a c k n o w l e d g e d                                    r e c e i v i n g                    t h e                 $ 1 0 , 0 0 0 . 0 0                         t o         M s .         P a t             L o w e                o n          M a r c h        2 ,
1 9 9 3 .                    A t              t h a t              t i m e ,                 M s .           L o w e                      l i v e d             i n           M a r y v i l l e ,                          T e n n e s s e e .                             I
t h e n          r e p r e s e n t e d                                M r .             S w i g g e t t                             i n          t h e          U n i t e d                 S t a t e s                D i s t r i c t                           C o u r t
a n d          t h e           S i x t h                     C i r c u i t                     C o u r t                      o f          A p p e a l s ,                      a n d             u n t i l                h e              d e c i d e d                o n
M a r c h            2 2 ,            1 9 9 5 ,                    t h a t              h e          d i d                  n o t          w i s h              t o       f i l e             a      w r i t                o f             c e r t i o r a r i
t o     t h e           U n i t e d                    S t a t e s                    S u p r e m e                         C o u r t .                 M r .          S w i g g e t t ' s                       c a s e                   a g a i n s t               a l l
d e f e n d a n t s                            w a s              d i s m i s s e d                          b y              O r d e r                  o f          t h e           U n i t e d                   S t a t e s                     D i s t r i c t
J u d g e ,             T h o m a s                     G .         H a l l             [ s i c ]                      o n          O c t o b e r                 7 ,         1 9 9 3 ,             b y         g r a n t                    o f         s u m m a r y
j u d g m e n t                     a s          t o              a l l          d e f e n d a n t s .                                          T h e          m o t i o n s                 f o r              s u m m a r y                       j u d g m e n t
w e r e          g r a n t e d                         i n          p a r t              b e c a u s e                            o f           M r .          S w i g g e t t ' s                            d e p o s i t i o n ,                              w h i c h
w a s          t a k e n                  p r i o r                 t o           m y          r e p r e s e n t i n g                                     h i m .                   I n          t h a t              d e p o s i t i o n ,                             h e
m a d e          s e v e r a l                         a d m i s s i o n s                            w h i c h                         t h e            c o u r t              r e l i e d                    u p o n             i n              g r a n t i n g
s u m m a r y                 j u d g m e n t .                             O n e             c a u s e                     o f         a c t i o n              w a s              d i s m i s s e d                      b e c a u s e                       o f     t h e
s t a t u t e                 o f             l i m i t a t i o n s .                                 O n              b e h a l f                  o f         M r .           S w i g g e t t ,                      w e             a p p e a l e d                   t o
t h e      U n i t e d                        S t a t e s                 S i x t h                C i r c u i t                          C o u r t              o f          A p p e a l s ,                   a n d            t h e              j u d g m e n t
o f       t h e              U n i t e d                         S t a t e s                  D i s t r i c t                             C o u r t               w a s              u p h e l d                 o n             F e b r u a r y                       2 4 ,
1 9 9 5 .
                 3 .                  D u r i n g                     t h e             e n t i r e                         p r o s e c u t i o n                         o f          t h i s                c a s e ,                a t          b o t h            t h e
t r i a l            c o u r t                   a n d             a p p e l l a t e                         c o u r t                     l e v e l ,                  M r .          S w i g g e t t                      w a s                 a n          a c t i v e
a n d          i n t e r e s t e d                                 p a r t i c i p a n t .                                          H e           w a s           k e p t              f u l l y                 i n f o r m e d                           a t         a l l
s t a g e s                   o f               t h e               p r o c e e d i n g s                                     t h r o u g h                      w r i t t e n                      c o r r e s p o n d e n c e                                        a n d
e x t e n s i v e                         t e l e p h o n e                           c o n v e r s a t i o n s ,                                         p r i m a r i l y                        w i t h             M r .                     K e r r .               M r
S w i g g e t t                     w a s             a s s i s t e d                        b y         a         l e g a l                     a i d          o r       " j a i l h o u s e                          l a w y e r "                           d u r i n g

                                                                                                                                          1 1
t h e s e          p r o c e e d i n g s ,                                   a n d             f r e q u e n t l y                        o f f e r e d                     s u g g e s t i o n s                         a n d              i n p u t
i n t o      h i s         c a s e .                           M r .         S w i g g e t t                  d i d         n o t             a p p e a r              t o       b e         d i s s a t i s f i e d                              w i t h
t h e       l e g a l                   r e p r e s e n t a t i o n                                   h e          w a s           r e c e i v i n g                        u n t i l              t h e           t r i a l                 c o u r t
g r a n t e d              s u m m a r y                         j u d g m e n t .                            E v e n              t h e n ,              h e           e x p r e s s e d                        s a t i s f a c t i o n
w i t h         t h e                   p r e p a r a t i o n                                a n d           b r i e f i n g                     o f           h i s            a p p e a l .                            A g a i n ,                  h e
p r o v i d e d                     i n p u t                     a n d                s u g g e s t i o n s                            i n            t h e                a p p e a l                  p r o c e s s                       a f t e r
c o n s u l t a t i o n                             w i t h                h i s             l e g a l              a i d          a t           t h e           p r i s o n .                           H i s          c o m p l a i n t s
a b o u t       h i s           r e p r e s e n t a t i o n                                     a r o s e             o n l y            w h e n          t h e              U n i t e d                S t a t e s              C o u r t            o f
A p p e a l s              f o r                    t h e              S i x t h                 C i r c u i t                     c o n f i r m e d                          t h e              j u d g m e n t                     o f            t h e
D i s t r i c t             C o u r t .
             4 .                    M r .            S w i g g e t t ' s                         m a i n             c o n c e r n                    s e e m e d              t o         b e          t h a t          w e         h a d          n o t
f i l e d         f o r             s u m m a r y                      j u d g m e n t                      o n      h i s          b e h a l f .                           T h i s          w o u l d             h a v e             b e e n          a
u s e l e s s             p l e a d i n g                            u n d e r               t h e          f a c t s             o f         h i s        c a s e .
             5 .                    M r .             S w i g g e t t ' s                            c o m p l a i n t                    t o          m e ,           p r i o r                 t o       t h e          f i l i n g                 o f
h i s     c o m p l a i n t                          i n          t h e           C h a n c e r y                   C o u r t             o f          J o h n s o n                  C o u n t y ,                 w a s            t h a t          h e
w a n t e d           a     r e f u n d                        o f         h i s         r e t a i n e r                    a n d         e x p e n s e                     m o n e y .                   I t       w a s            c l e a r l y
e x p l a i n e d                   t o             M r .            S w i g g e t t                    a n d          c o n f i r m e d                        b y          h i s          s i s t e r ,                 P a t              L o w e ,
w h o        p a i d                    t h e              r e t a i n e r                       a n d              e x p e n s e                     m o n e y ,                    t h a t              t h e            $ 7 , 5 0 0 . 0 0
r e t a i n e r             w o u l d                      b e         n o n r e f u n d a b l e .
             6 .                    M r .              S w i g g e t t                         h a s              a l s o           d e m a n d e d                          r e t u r n                 o f         a n y             u n u s e d
p o r t i o n             o f             t h e            $ 2 , 5 0 0 . 0 0                         p a i d         b y          h i s          s i s t e r                  f o r          e x p e n s e s .                         A          g o o d
p o r t i o n              o f               t h i s                   m o n e y                 w a s              u s e d              f o r            e x p e n s e s ,                             w h i c h               i n c l u d e d
p r i n t i n g             a n d               c o p y i n g                     c o s t s ,                t e l e p h o n e                    b i l l s ,                 a n d          t r a n s p o r t a t i o n                              t o
C i n c i n n a t i ,                       O h i o ,                  t o         a r g u e                b e f o r e             t h e             U n i t e d               S t a t e s                 S i x t h                C i r c u i t
C o u r t         o f       A p p e a l s .                                 A n y            u n u s e d             p o r t i o n                    r e m a i n s                  i n          m y       T r u s t                A c c o u n t
a n d     i t       i s             m y         o p i n i o n                     t h a t             t h e         r e f u n d                 o f      t h i s              m o n e y                 w o u l d          b e         d u e          t o
M s .     P a t           L o w e ,                  w h o             a d v a n c e d                  t h e          m o n e y .                     M s .           L o w e             h a d          m a d e          n o         d e m a n d
f o r     t h e           m o n e y .                          I t         i s         m y      u n d e r s t a n d i n g                              t h a t              s h e          n o          l o n g e r              l i v e s            i n
T e n n e s s e e ,                       a n d            I         a m         u n a w a r e                o f          h e r         c u r r e n t                      a d d r e s s .                      M r .          S w i g g e t t
h a s     n o t           p r o v i d e d                        m e         w i t h            h e r             w h e r e a b o u t s .                             I f      h e         d o e s              s o ,       o r            i f      s h e
c o n t a c t s             m e ,               I          w i l l               b e         g l a d          t o          r e f u n d                a n y           a m o u n t s                    d u e       t o          h e r .
             7 .                    I        h a v e                   r e v i e w e d                      t h e           f i l e             i n           t h i s               c a s e ,               a n d              i t          i s       m y
p r o f e s s i o n a l o p i n i o n t h a t I r e p r e s e n t e d M r . S w i g g e t t t h r o u g h o u t t h e
c a s e         i n             a            c o m p e t e n t                               m a t t e r ,                   [ s i c ]                  a n d               c e r t a i n l y                       w i t h i n                     t h e

                                                                                                                            1 2
s t a n d a r d s      o f     c a r e ,       c o m p e t e n c y ,            a n d         c o n d u c t      e x p e c t e d o f a t t o r n e y s               i n
T e n n e s s e e .           T h e      s a m e      i s   t r u e      f o r          J .      M i c h a e l     K e r r ,         m y     a s s o c i a t e     a n d
e m p l o y e e .
            F U R T H E R       A F F I A N T         S A I T H       N O T .


                                                                                                / S / C a r l R . O g l e ,                    J r .
                                                                                                C A R L R . O G L E , J R .


S T A T E     O F     T E N N E S S E E

C O U N T Y     O F     J E F F E R S O N

S w o r n     t o     a n d     s u b s c r i b e d         b e f o r e           m e         t h i s   1 5 t h      d a y     o f         M a r c h   1 9 9 6 .


/ s / K a s e y C h e s n e y
N O T A R Y P U B L I C

M y   C o m m i s s i o n             E x p i r e s               1 / 1 8 / 2 0 0 0




                                                                                   1 3
                                      I N      T H E       C O U R T      O F A P P E A L S O F                      T E N N E S S E E
                                                                        A T K N O X V I L L E




J A M E S       E .       S W I G G E T T ,                                              )           J O H N S O N C H A N C E R Y
                                                                                         )           C . A . N O . 0 3 A 0 1 - 9 7 0 9 - C H - 0 0 4 3 0
P. l a i n t i f f - A p p e l l a n t                        )
                                                                                         )
                                                                                         )
                                                                                         )
                                                                                         )
                                                                                         )
v s .                                                                                    )           H O N . G . R I C H A R D                       J O H N S O N
                                                                                         )           C H A N C E L L O R
                                                                                         )
                                                                                         )
                                                                                         )
                                                                                         )
                                                                                         )
C A R L R . O G L E , J R . ,                     a n d                                  )           A F F I R M E D          A N D         R E M A N D E D
J . M I C H A E L K E R R ,                                                              )
                                                                                         )
                            D e f e n d a n t s - A p p e l l e e s                      )



                                                                              J U D G M E N T


            T h i s          a p p e a l        c a m e       o n       t o      b e           h e a r d      u p o n             t h e       r e c o r d          f r o m          t h e

C h a n c e r y        C o u r t      o f      J o h n s o n        C o u n t y ,             a n d      b r i e f s         f i l e d         o n      b e h a l f         o f     t h e

r e s p e c t i v e           p a r t i e s .             U p o n      c o n s i d e r a t i o n               t h e r e o f ,                t h i s      C o u r t          i s     o f

o p i n i o n         t h a t      t h e r e      w a s       n o      r e v e r s i b l e               e r r o r          i n      t h e      t r i a l         c o u r t .

            W e       a f f i r m       t h e          j u d g m e n t         o f           t h e      t r i a l           c o u r t .               C o s t s       o f         t h i s

a p p e a l       a r e      a s s e s s e d       a g a i n s t         t h e         a p p e l l a n t            a n d         t h i s     c a s e       i s     r e m a n d e d

t o     t h e     t r i a l        c o u r t .



                                                                                                     P E R   C U R I A M